11/30/2020



                                                                                           Case Number: DA 20-0532




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0532

REC ADVANCED SILICON
MATERIALS, LLC,

             Petitioner and Appellee,
      v.

SARAH MACIAG,
                                                     ORDER OF MEDIATOR APPOINTMENT
            Respondent and Appellant,

MONTANA DEPARTMENT OF LABOR
AND INDUSTRY, HUMAN RIGHTS
COMMISSION,

            Respondents.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Lawrence E. Henke, (406) 782-1111 whose name
appears next on the list of attorneys desiring appointment as mediators for Money
Judgments appeals which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby
appointed to conduct the mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this November 30, 2020.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Lee M. McKenna, Scott Louis Peterson,
       Patrick Thomas Fleming, Lawrence E. Henke